IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYRONE WASHINGTON,                           §
                                             §      No. 495, 2016
         Defendant Below,                    §
         Appellant,                          §      Court Below–Superior Court of
                                             §      the State of Delaware
         v.                                  §
                                             §      Cr. ID No. 9909013061 (S)
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §


                               Submitted: May 26, 2017
                               Decided:   July 20, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         This 20th day of July 2017, after careful consideration of the parties’ briefs,

we find it evident that the judgment below should be affirmed on the basis of the

Superior Court’s well-reasoned letter opinion, dated September 21, 2016, denying

the appellant’s first, untimely filed, motion for postconviction relief.1 The Superior

Court was not required to request an affidavit from the appellant’s trial counsel when

the ineffective assistance of counsel claims were more than a decade old.2




1
    State v. Washington, 2016 WL 5239644 (Del. Super. Sept. 21, 2016).
2
    Shockley v. State, 2013 WL 167005, *2 (Del. Jan. 15, 2013).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                                      Justice




                                 2